2uvu822028 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list t p 8a t4 legend taxpayer a credit_union b amount c amount d amount e employee f date g date h date ira x dear this is in response to your request dated date for a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount c of amount c amount e was a required_minimum_distribution taxpayer a asserts that his failure to accomplish a rollover of amount d amount c less amount e within the 60-day period prescribed by sec_408 d of the code was due to an error by employee f of credit_union b which led to amount d being placed in a non-ira account with credit_union b taxpayer a represents that amount d has not been used for any other purpose and remains in credit_union b taxpayer a maintained two accounts ira x and a non-ira certificate of deposit with credit_union b on date g taxpayer a visited credit_union b and spoke with employee f who advised taxpayer a to reinvest ira x in another cd in order to obtain the best rate of retum offered by credit_union b in addition taxpayer a's non-ira cd at credit_union b also matured at the same time as the cd in ira x employee f stated that taxpayer a could combine his required_minimum_distribution amount e with the renewal of taxpayer a's non-ira cd into a single non-ira cd taxpayer a signed the paperwork supplied by employee f that he believed authorized the establishment of a non-ira cd account and an ira cd account and left credit_union b with the understanding that the transactions would be carried out by credit_union b as described to him by employee f however employee f combined all of taxpayer a's funds into one non-ira certificate of deposit on date h taxpayer a had his federal income taxes prepared and discovered employee f’s error in causing a distribution from ira x of amount d and the failure to transfer amount d to another ira cd as taxpayer a intended taxpayer a met with employee f and she admitted making a mistake in the above- described transactions on date based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 a i received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 3xe of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement ‘pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by credit_union b which led to amount d being placed in a non- ra account instead of being transferred to a rollover ira with credit_union b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of 60-days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 e of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent lf you have any questions regarding this ruling you may contact at sincerely yours denett dh v donzell littlejohn employee_plans technical group manager enclosures notice of intention to disclose deleted copy of this letter
